

115 HR 3308 IH: Veterans Caregiver Improvement and Expansion Act
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3308IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require an audit and review of the caregiver programs of the Department of Veterans Affairs, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Caregiver Improvement and Expansion Act. 2.Audit and review of Department of Veterans Affairs caregiver programs (a)GAO auditThe Comptroller General of the United States shall conduct an audit of the caregiver programs of the Department of Veterans Affairs. Such audit shall include—
 (1)a review of the budget formulations, execution, allocation, and use of funds for each program; and (2)the recommendations of the Comptroller General for streamlining and consolidating the two programs.
 (b)Secretary of Veterans Affairs reviewNot later than three months after the completion of the audit required under subsection (a), the Secretary of Veterans Affairs shall submit to Congress a report on the audit that includes the identification of—
 (1)any changes recommended by the Comptroller General that the Secretary is able to implement without legislative changes;
 (2)any recommendation of the Comptroller General for legislative changes; (3)any recommendation of the Comptroller General that the Secretary determines is problematic, overly expensive, or impractical; and
 (4)in the case of any recommendation identified under paragraph (3), a recommendation for an alternative approach to addressing the problem identified by the Comptroller General in making such recommendation.
 (c)ImplementationNot later than 24 months after the submittal of the report under subsection (b), the Secretary shall—
 (1)implement the changes described in paragraph (1) of such subsection; (2)establish national policies based on best practices for administering the caregiver programs designed to streamline and consolidate the caregiver programs; and
 (3)establish a database designed to monitor all Department programs that provide assistance to caregivers and all caregivers receiving assistance under a caregiver program.
 (d)DefinitionsIn this section: (1)The term caregiver has the meaning given such term in section 1720G(d)(1) of title 38, United States Code.
 (2)The term caregiver programs means the following programs of the Department of Veterans Affairs: (A)The program for assistance and support services for caregivers under section 1720G of title 38, United States Code.
 (B)The program to provide counseling, training, and mental health services for immediate family members and caregivers under section 1782 of such title.
					